Mr. Chief Justice Waite
delivered the opinion of the court.
Our rules regulating appeals from the Court of Claims require that the record shall contain, among other things, “ a finding by the Court of Claims of the facts in the case established by the evidence, in the nature of a special verdict, but not the evidence establishing them, and a separate statement of the conclusions of law upon said facts on which the court founds its judgment or decree. The finding of facts and conclusions of law to be certified to this court as a part of the record.” Rule 1, sect. 2.
The act of Congress under which this action was prosecuted does not dispense with these requirements. The Court of Claims should, therefore, have found, among other things, the amount of the loss which had been sustained. It is stated in the judgment as entered in form, and alluded to in the opinion of the court, but is entirely omitted from the special finding, which is to be in the nature of a special verdict. It is oui *76duty to apply the law to the fac.ts as found, and not to decide upon the weight of the evidence.
Upon the facts set forth in the special finding this judgment cannot be sustained, because of the omission to state the amount of the loss. In our action upon the appeal we do not look beyond the finding.
Judgment reversed on account of an insufficient finding, and cause remanded for such further proceedings as law and justice may require.